Citation Nr: 1706826	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  07-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 

 2. Entitlement to service connection for arterial hypertension, to include as secondary to a service connected disability.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from June 1969 to June 1971.  His medals, decorations, and awards include the Bronze Star Medal and a Combat Infantryman Badge.  He also served 22 years in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board remanded the case for further development in April 2012.  In a March 2013 decision, the Board denied service connection for an acquired psychiatric disorder (to include PTSD and depressive disorder), diabetes mellitus, and hypertension.  Thereafter, the Veteran appealed the portion of the decision that denied service connection for a psychiatric disorder and hypertension to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court vacated the March 2013 decision with respect to the denial of service connection for psychiatric disorder and hypertension.  The Memorandum Decision noted that the Veteran did not challenge the determination in the March 2013 decision with respect to the denial of service connection for diabetes mellitus.  In October 2014 and June 2016, the Board remanded the case for additional development.  The case has been returned to the Board for adjudication.

 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of service.  

2.  The Veteran's hypertension was not present until many years after service, is not related to service, and was not caused or permanently worsened by service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical and personnel records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate a claim decided herein.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  The Board acknowledges that the Veteran has reported private treatment for hypertension.  The Veteran has been informed of the absence of records associated with that private treatment and was asked to send any medical reports in his possession or to submit VA Form 21-4142, "Authorization and Consent to Release Information."  The Veteran has not provided these records or a VA Form 21-4142.  The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of the claim.  

The Veteran was afforded appropriate VA examinations, and a probative opinion as to whether the hypertension is related to service or is secondary to a service-connected disability has been obtained.  The Board finds the medical opinion is adequate as it is supported by rationale and is consistent with the record.  The record also includes probative evidence as to whether the Veteran's depression is related to service.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as hypertension, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

 To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran contends that he has PTSD as a result of his service in Vietnam.  He has reported psychiatric symptoms for several years after discharge that returned after his child was deployed to Iraq.  

Upon consideration of the evidence, the Board finds service connection is warranted for PTSD.  The record documents that the Veteran was awarded a Combat Infantryman Badge for his service in Vietnam and that a competent medical professionals diagnosed PTSD based on this service.  Specifically, a VA psychologist determined in April 2007 that the Veteran had PTSD, explaining that there was evidence of recurrent distressing recollections and nightmares; intense psychological and physiological distress at exposure to cues that symbolize or resemble aspects of his Vietnam experience; avoidance of thoughts, activities and conversations associated with the trauma; markedly diminished interest and participation in significant activities; detachment from others; restricted range of affect; sense of a foreshortened future; irritability; sleep impairment; difficulty concentrating; and exaggerated startle response for two years.  The psychologist assigned a Global Assessment of functioning score of 50, which suggests impairment of functioning.  

The Board acknowledges that VA examiners determined that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The 2007 VA examiner determined that the Veteran did not have persistent re-experiencing of the traumatic event and that the disturbance did not cause clinically significant distress or impairment in functioning; there was one symptom of persistent avoidance and two symptoms of increased arousal.  The 2012 VA examiner determined that the Veteran did not meet criterion C, which requires three or more symptoms of persistent avoidance, or criterion D, which requires 2 or more symptoms of increased arousal.  

The Board finds the April 2007 diagnosis is probative evidence of PTSD during the period of the claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Specifically, the Board finds that comparison of the symptoms reported by the April 2007 VA psychologist to the criteria for diagnosing PTSD indicates that the diagnosis is valid; there is no evidence of an unmet criterion.  Thus, resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for PTSD.  

The Board finds service connection for a psychiatric disorder other than PTSD, diagnosed as depressive disorder, is not met at this time.  Initially, the Board finds that a preponderance of the evidence shows that a depressive disorder was not present until after the Veteran's discharge from service.  Examination was within normal limits at separation, and the first diagnosis dates many years after discharge from service.  Furthermore, the Veteran has not reported depressive symptoms during and since service.  In this regard, although the Veteran has reported symptoms after discharge, the record, notably the Veteran's own histories, indicates that the symptoms stopped and that the current depressive symptoms began in 2005.  Furthermore, the record includes VA examiners' probative opinions that the depressive disorder was not present during service.  

The Board further finds the probative evidence does not suggest that the depressive disorder is related to service.  VA examiners have determined that the depressive disorder is not related to service.  There is no medical evidence linking the currently diagnosed depressive disorder to service.  The Board acknowledges that the record includes findings that the Veteran's "depression and anxiety are related to experiences in Vietnam."  See, e.g., October and December 2007 VA treatment records.  The associated records do not list a diagnosis of depressive disorder, however, and there is no indication that the "depression" and "anxiety" are indicative of Axis 1 depressive or anxiety disorders rather than a symptom of PTSD.  In this regard, the Board notes that depression is merely a symptom that can be associated with multiple psychiatric disorders, including a depressive disorder.  In the absence of a specific determination that the current depressive disorder is related to service, the Board finds the findings are insufficient evidence of a link between a current depressive disorder and service.  
 



Hypertension

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2016).

Service connection is not warranted for hypertension.  Initially, the Board finds that a preponderance of the evidence shows that hypertension was not present until more than one year after service.  The service treatment and examination records reveal no history or finding suggestive of hypertension, the first diagnosis reportedly dated no earlier than 1998, and the Veteran has not reported a pattern of elevated blood pressure readings since discharge from service.  Furthermore, the 2012 VA examiner has provided a probative opinion that the Veteran's hypertension was not incurred in service.

The preponderance of the evidence also establishes that the hypertension is unrelated to service.  The 2012 VA examiner provided a probative opinion that the hypertension was not due to service.  There is no contrary medical opinion of record, and although the Veteran was presumably exposed to herbicides during service, hypertension is not a disease for which service connection is presumed based on that exposure, and there is no medical evidence linking the hypertension to such exposure.  Although the appellant might believe that his hypertension is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine such a relationship based on the evidence of record.  

Finally, the preponderance of the evidence establishes that the hypertension is not secondary to a service-connected disability.  VA examiners provided probative opinions that the hypertension was not aggravated by the service-connected PTSD.  There is no medical opinion of record suggesting that the hypertension was caused or aggravated by the PTSD.  Although the appellant might believe that his hypertension is secondary to the service-connected PTSD, the record does not suggest the appellant, who is a layperson, is competent to determine such a relationship based on the evidence of record.  Notably, he has not provided any competent lay evidence in support of such a relationship, such as a history of increased blood pressure or need for increased medication to control hypertension during PTSD flares.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for PTSD is granted.

Service connection for hypertension is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


